Upon consideration of the Notice of Appeal App. Rule 14(b)(2) from the North Carolina Court of Appeals, filed by the Petitioner on the 21st day of September 2005 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 26th day of January 2006."